Fourth Court of Appeals
                           San Antonio, Texas
                                   June 9, 2021

                              No. 04-21-00177-CR

                             Isaiah Joe ALCARAZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2021CR1920W
                Honorable Stephanie R. Boyd, Judge Presiding


                                 ORDER
       Appellant Isaiah Alcaraz entered into a plea bargain with the State
pursuant to which he pleaded nolo contendere to the offense of deadly conduct
involving the discharge of a firearm. The trial court imposed sentence in
accordance with the agreement and signed a certificate stating this “is a plea-
bargain case, and the defendant has NO right of appeal” and “the defendant has
waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant filed a
notice of appeal, and the district clerk filed a copy of the clerk’s record, which
includes the trial court’s Rule 25.2(a)(2) certification and a written plea bargain
agreement. See id. R. 25.2(d). We must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the
record.” Id.

         Here, the clerk’s record establishes the punishment assessed by the trial
court does not exceed the punishment recommended by the prosecutor and agreed
to by the defendant. See id. R. 25.2(a)(2). The record also supports the trial
court’s certification that appellant does not have a right to appeal and/or waived
his right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)
(holding that court of appeals should review clerk’s record to determine whether
trial court’s certification is accurate).

       Accordingly, appellant is given notice that this appeal will be dismissed
pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless an
      amended certification showing that appellant has the right to appeal is made part
      of the appellate record by July 9, 2021. See TEX. R. APP. P. 25.2(d), 37.1;
      Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
      merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
      designated for publication).

              We ORDER all appellate deadlines are suspended until further order of
      the court. We further ORDER the clerk of this court to serve copies of this order
      on the attorneys of record and the court reporter.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court